DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Amendments and Remarks, filed 3 December 2021, in the matter of Application N° 16/468,495.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending, where claims 1, 3-10, and 13-16 remain withdrawn from consideration.
No claims have been canceled.  Claim 20 is newly added and support for it is provided in the original disclosure (see e.g., withdrawn claim 4).
Claims 2 and 12 have been amended.  Claim 2 has been amended to add compositional and structural definition to the implant composition of claim 2.  Support for the amendment is found in claim 1, as originally disclosed.  Claim 12 has been amended to include “catheter” as a species of prosthesis.  Support for the added subject matter is also present in the original disclosure (see e.g., Spec., pg. 10, last paragraph).
No new matter has been added.
Thus, claims 2, 11, 12, and 17-20 now represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statements (IDS) have been filed for consideration.


Withdrawn Rejections
Rejection under 35 USC 112
Applicants’ amendment to claim 2 are considered sufficient in overcoming the previously raised indefiniteness rejection.  Said rejection is withdrawn.

Maintained Rejections
The following rejections are maintained from the previous Office Correspondence dated 23 August 2021 since the art that was previously cited continues to read on the amended and previously recited limitations.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly 
Claims 2, 11, 12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Faure et al. (AFM; 2012; IDS/ISR reference) in view of Falk et al. (US Pre-Grant Publication Nº 2009/0324685 A1) [emphasis added to reflect new claim 20].
The instantly elected invention of claim 2 is directed to a biomaterial implant, medical device, or bioprosthesis having a surface that is coated, at least in part, with a nanoreservoir.  Said nanoreservoir is recited as comprising nanoparticles of a nanogel, wherein said nanogel comprises a first polymer of Formula I:

    PNG
    media_image1.png
    203
    335
    media_image1.png
    Greyscale

Here, “DP” is defined as being the degree of polymerization of the main chain and “x” will range from 1 to DP-1.  The first polymer is crosslinked to a second polymer comprising a hydrophilic and one or more reactive moieties, wherein the nanoreservoir further comprises one or more bioactive molecules, therapeutic molecules, or drugs.
Figure 2 is considered to teach the instantly claimed composition.  Therein, the Figure depicts in step 1 that a first polymer comprising P(mDOPA) is adhered to the stainless steel surface of a substrate:

    PNG
    media_image2.png
    276
    461
    media_image2.png
    Greyscale

This forms the backbone (glue) to which adheres the linked combination of Pox(mDOPA) and polyallylamine hydrochloride (PAH):

    PNG
    media_image3.png
    194
    386
    media_image3.png
    Greyscale

where: 
    PNG
    media_image4.png
    154
    237
    media_image4.png
    Greyscale
 or   
    PNG
    media_image5.png
    242
    250
    media_image5.png
    Greyscale

Such is considered to meet the recited crosslinking limitation set forth in the composition of claim 2.  Furthermore, the first polymer of the recited nanogel is considered to be disclosed in -co-P(DMAEMA+).  As such, the disclosed polymerization and nanogel formation depicted in Figure 2 is considered to teach each of the recited limitations of claims 2, 18, and 19.
The limitation directed to the degree of polymerization, as discussed in the preceding indefiniteness rejection is considered to be met by the foregoing teachings of Figure 2.
The limitations recited by claim 17 state that the nanoreservoir contains an antibiotic and/or anti-platelet agent.  The reference is considered to meet the limitations of the claim; the Abstract of the article, for instance, discloses using the disclosed nanogel to anchor active (bio) molecules (antibiofilm enzyme and antiadhesion polymer) to stainless steel substrates.
The limitations recited by claim 11 require that the nanoreservoir comprise more than one layer of nanoparticles.  The reference teaches and suggests the use of layer-by-layer (LbL) technology to coat the stainless steel substrate surfaces indicating that the foregoing formulation was used to produce a 5-bilayer film (see e.g., pg. 5271, Introduction; and Section 2.1, pg. 5272, right col., first full paragraph).
The singular limitation that is not disclosed by Faure is with respect to the narrowed recitation of the device being a prosthetic heart valve as presented in claim 12.
As discussed above, Faure is considered to provide the ordinarily skilled artisan with a clear teaching and understanding that such layer-by-layer compositions are known in the art for (see Introduction).  The substrates under investigation in the teachings of Faure are those that are formed using stainless steel (see e.g., Abstract).
The teachings of Falk are considered to remedy the deficiency of Faure insomuch as the latter, like the former is directed to coating substrate surfaces using charged coating compositions in order to provide delivery of a therapeutic agent (see Abstract; claims; ¶[0049]).  Paragraphs [0058] and [0019] are considered to contribute to the ordinarily skilled artisan’s understanding of the implantable/insertable medical device at to which the coatings may be applied.  Therein, the former teaches that the substrates may be formed using such materials as bioresorbable stainless steel.  The latter provides definition to the different shapes and organs that the devices may be created for, among which include devices to assist valves of the heart, coronary and vascular systems.
Charged polymers discussed and defined as being encompassed by the practiced invention include such polycations as polyallylamine HCl (“PAH”).  See ¶[0025] and ¶[0026]. 
Based on the teachings of Faure and Falk, it is immediately apparent that one of ordinary skill in the art would have had a reasonable expectation of success in modifying the device of Faure and produce the instantly claimed device.
As discussed above, the teachings of Faure are shown as presenting each and every limitation of the recited device claims with the sole exception of the specifically recited device.  Faure additionally teaches that the layer-by-layer manner in which its practiced nanogels are applied may be done so to substrate surfaces of differing materials, variety, and shape.  The material of interest in the published study is stainless steel.

Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and absent a clear showing of evidence to the contrary.

Response to Arguments
Applicants’ arguments with regard to the rejection of claims 2, 11, 12, and 17-20 under 35 USC 103(a) as being unpatentable over the combined teachings of Faure et al. and Falk et al. have been fully considered but they are not persuasive.
Applicants summarily traverse the rejection on the grounds that both references teach immobilizing the bioactive molecule within selected coating regions or trap the metal agent (Ag0) as long as possible into a polymeric network to avoid a decrease in antibacterial activity. 
The Examiner, in response, does not disagree with Applicants’ assessment of what the references appear to teach.  To this point, the Examiner respectfully submits and maintains the references teach and suggest the claimed composition.
Applicants’ position, however, is respectfully not persuasive.
As an initial point, and in response to Applicants’ argument that the references fail to show certain features of the claimed invention, it is noted that the feature upon which Applicants rely (i.e., release of an active agent) is not recited in the rejected claims.  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Secondly, the Examiner notes that Applicants’ remarks acknowledge on the record that the entrapped bioactive molecule and/or metal agent is done so “as long as possible” within the polymeric network.  The Examiner broadly and reasonably interprets this as acknowledging that the biomolecule/agent is ultimately released from the network in which it is loaded.
Lastly, and again as acknowledged on the record, the biomolecule/agent is loaded into a cross-linked, polymeric nanogel comprised of water-soluble, polymer constituents.  Thus, on placement within an aqueous-based environment, a person of ordinary skill in the art, ahead of the effective filing date, would have had a reasonably expectation of that biomolecule/agent being released.
For these reasons, Applicants’ arguments are found unpersuasive.  Said rejection is therefore maintained and extended to include the limitations of newly presented claim 20, notably as the disclosed polymers read on the claimed subject matter.

New Rejections
Applicants’ amendments have necessitated the following ground of rejection:

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 20, the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP §2173.05(d).

All claims have been rejected; no claims are allowed.

Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615